DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed May 13th, 2022 have been fully considered but they are not persuasive. 	Applicant’s clarifying amendments overcome the previous rejection of record, but do not overcome the Garino (US 2019/0262045) reference as a whole.  Garino anticipates claims 14-16 and 18-20 under the new interpretation of the art.  The plates 55a, and 55b of Garino are indeed multiplanar plates as they cover both a lateral side and a top side of the bone, see at least figures 7-12.  A more detailed explanation can be found in the body of the rejection below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garino (US 2019/0262045). 	Regarding claim 14, Garino discloses a system for treating cruciate ligament disease comprising a removable guide (12); an adjustable jig (14 + 66, ¶40); and a multiplanar plate (55a) configured to be inserted through a frame of the jig (66’s + 60 create the “frame” of the jig) and onto a tibia (this occurs as the plate must either be loaded laterally between plate carriers 44a, 44b or vertically down into the plate carries which are disposed such that at least arms 66 of the jay are outside of the plate, aka the plate is inserted through the frame of the jig), wherein the jig comprises an adjustable fixation block (60), and wherein the adjustable fixation block comprises at least one removable joint probe (96) disposed therein (figure 13) which is configured to interact with the anatomical features make direct contact with an articular surface of the tibia (if one so chooses to place 96’s on the articular surface).
 Regarding claim 15, Garino discloses the guide comprises a plurality of positioning pegs (44a, 44b) configured to interact with a cranial surface and a caudal surface of the tibia, respectively (indirectly via plates 55a, 55b).
Regarding claim 16, Garino discloses the jig comprises a lower arm (66) rotationally coupled to a the frame of the jig (the unit is rotationally coupled via 64 and 65) and configured to extend down a length of a distal portion of the tibia (figure 7, a portion distal to the top of the articulating surface of the knee).
Regarding claim 18, Garino discloses the jig comprises a track (68) defined within the frame of the jig; a slidable rotation handle (70) disposed within the track; and a track guide (78) disposed within the track on either side of the rotation handle disposed within the track.
Regarding claim 19, Garino discloses the lower arm comprises a plurality of feet (see figure below) disposed on a distal end of the lower arm (figures 14-15), the plurality of feet configured to contact a cranial surface and a caudal surface of the tibia, respectively.
 Regarding claim 20, Garino discloses the guide (12) further comprises a notch (50a) defined between the plurality of positioning pegs (figure 1).

    PNG
    media_image1.png
    412
    484
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Garnio (US 2019/0262045) in view of Wotton (US 2018/0325568).
 	Regarding claim 17, Garino discloses the system includes a plate but fails to expressly teach or disclose that the plate comprises a plurality of cranial arms configured to extend from a medial surface of the tibial to a cranial surface of the tibia.
 	Wotton disclose a plate used in canine bone repair (figure 2, ¶1-2, ¶48, ¶53) the plate having a plurality of cranial arms (44, 54) configured to extend from a medial surface of the tibial to a cranial surface of the tibia (figure 2) which allows for a more cranial placement of the screw allowing for better compression of the bone segments (¶48).
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the plate of Garino to include a plurality of cranial arms configured to extend from a medial surface of the tibial to a cranial surface of the tibia as taught by Wotton as it allows for a more cranial placement of the screw allowing for better compression of the bone segments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775